The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Current Status of Claims
This office action is a supplemental office action issued on January 31, 2022 responding to Applicant’s communication of February 11, 2021. Claims 1 to 32 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 and February 7, 2022 were filed before the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US Patent Publication Application 2018/0067590 A1).
	In regard of claim 1, Wang et al. disclose a digitizer comprising: a base layer in which a metal pattern is disposed; and a blocking layer disposed on the base layer (See 
	In regard of claim 2, Wang et al. further disclose the digitizer of claim 1, wherein the blocking layer is black (See at least Figure 6 and paragraph [0056] of Wang et al. wherein is discussed that the blocking layer is black matrix layer).
	In regard of claim 3, Wang et al. further disclose the digitizer of claim 1, further comprising a base planarization layer disposed between the blocking layer and the base layer (See at least Figure 6 of Wang et al. illustrating a base planarization layer (32b) disposed between the blocking layer (32a) and the base layer (31) as discussed in paragraph [0056]).
	In regard of claim 4, Wang et al. further disclose the digitizer of claim 1, wherein the blocking layer and the base layer are integral with each other (See at least Figure 6 of Wang et al. illustrating digitizer wherein the blocking layer (32a) is integral with the base layer (31)).
	In regard of claim 5, Wang et al. further disclose the digitizer of claim 1, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer (See Figure 6 of Wang et al. illustrating the base layer (31) including a pattern layer (32b) disposed on the body layer).
	In regard of claim 6, Wang et al. further disclose the digitizer of claim 1, wherein a side of the blocking layer is substantially flat (See Figure 6 of Wang et al. wherein is illustrated that a side of the blocking layer is substantially flat).
	In regard of claim 9, Wang et al. further disclose a display apparatus comprising: a display panel including: a first surface on which a display area is disposed; and a 
	In regard of claim 10, Wang et al. further disclose the display apparatus of claim 9, wherein the blocking layer includes at least one of polyimide and a black filler (See paragraphs [0056-0057] of Wang et al. discussing black filler).
	In regard of claim 11, Wang et al. further disclose the display apparatus of claim 9, wherein the digitizer includes a base planarization layer disposed between the base layer and the blocking layer See at least Figures 6, 8 of Wang et al. illustrating a planarization layer (32b) disposed between the base layer (31) and blocking layer (32a)).
	In regard of claim 12, Wang et al. further disclose the display apparatus of claim 9, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer, the blocking layer being disposed on the pattern layer (See Figure 8 of Wang et al. illustrating a pattern layer (32b)).

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8, and 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Patent Publication Application 2015/0068790 A1) in view of Park et al. (US Patent Publication Application 2018/00366685 A1).
	In regard of claim 7, Wang et al. disclose the digitizer of claim 1. 
	However, the reference to Wang et al. does not specifically the digitizer which further comprising a heat-dissipating plate extended to the base layer.
	In the same field of endeavor Park et al. disclose as illustrated in Figure 11 a heat-dissipating plate (400) extended to the base portion (200b) as discussed in paragraphs [0098-0099] of Park et al.
Therefore, it would be obvious for a person skilled in the art at the moment invention was filed to use the heat-dissipating plate of Park et al. with the device of Wang et al. in order to prevent heating of the digitizer.
claim 8, Wang et al. and Park et al. further disclose the digitizer of claim 7, wherein the heat-dissipating plate is bendable (See at least paragraphs [0101-0102] wherein is discussed that the heat-dissipating (400) is flexible).
	In regard of claim 13, Wang et al. and Park et al. further disclose the display apparatus of claim 12, wherein the base layer includes an adhesive layer disposed between the pattern layer and the blocking layer (See at least Figures 2, 4 of Park et al. illustrating adhesive layer (52) disposed between the pattern layer (30) and blocking layer (120) as discussed in paragraphs [0040, 0054-0056] of Park et al.) .
	In regard of claim 14, Wang et al. and Park et al. further disclose the display apparatus of claim 9, further comprising an optical functional layer disposed on the first surface (See at least paragraph [0040] discussing optically functional layer (52) as shown in Figure 2 of Park et al.).
	In regard of claim 15, Wang et al. and Park et al. further disclose the display apparatus of claim 9, further comprising a heat-dissipating plate extended to the digitizer (See at least Figure 11 of Park et al. showing a heat-dissipating plate (400) extended to the base portion (200b) as discussed in paragraphs [0098-0099] of Park et al.)
 	In regard of claim 16, Wang et al. and Park et al. further disclose the display apparatus of claim 15, wherein the heat-dissipating plate is bendable (See at least paragraphs [0101-0102] wherein is discussed that the heat-dissipating (400) is flexible). 
	In regard of claim 17, Wang et al. and Park et al. further disclose the display apparatus of claim 15, wherein the heat-dissipating plate includes: a first heat-dissipating plate extended to the digitizer; and a second heat-dissipating plate extended 
	In regard of claim 18, Wang et al. and Park et al. further disclose the display apparatus of claim 9, wherein the display panel is flexible (See at least Figure 2 and paragraph [0037] of Park et al. illustrating and discussing flexibility of display panel (20)).
	In regard of claim 19, Wang et al. and Park et al. further disclose the display apparatus of claim 9, wherein a side of the digitizer facing the second surface is substantially flat (See at least Figure 2 of Park et al. illustrating the display apparatus (70) with a side of the digitizer (30) being substantially flat).
	In regard of claim 20, Wang et al. and Park et al. further disclose a display apparatus comprising: a display panel including: a first surface on which a display area is disposed; and a second surface; a panel-protecting member disposed on the second surface; and a digitizer disposed on the panel-protecting member (See at least Figure 2 of Park et al. illustrating a display apparatus (70) with a display area and second surface with protecting member (40) and digitizer (30) as discussed in paragraphs [0037-0042]).
	In regard of claim 21, Wang et al. and Park et al. further disclose the display apparatus of claim 20, further comprising an optical functional layer disposed on the first surface (See at least Figures 2-3 of Park et al. illustrating optically function layer (52) as discussed in paragraph [0040]).
	In regard of claim 22, Wang et al. and Park et al. further disclose the display apparatus of claim 20, further comprising a cover member disposed on the first surface 
	In regard of claim 23, Wang et al. and Park et al. further disclose the display apparatus of claim 20, wherein the digitizer includes: a base layer; and a blocking layer disposed on the base layer and facing the second surface (See at least Figure 6 of Wang et al. illustrating the display with a base layer (32) and blocking layer (32a)).
	In regard of claim 24, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the blocking layer includes at least one of polyimide and a black filler (See at least Figure 6 and 8 of Wang et al. illustrating the blocking layer (32a) being black as discussed at least in paragraph [0062]).
	In regard of claim 25, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the digitizer includes a base planarization layer disposed between the base layer and the blocking layer (See at least Figure 8 of Wang et al.  showing the digitizer with a base planarization layer (32b) between the base layer (31) and the blocking layer (32a)).
	In regard of claim 26, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the base layer includes: a body layer; and a pattern layer disposed on the body layer, the blocking layer being disposed on the pattern layer (See at least Figure 8 of Wang et al. illustrating the base layer (31) and a pattern layer (32b) and the blocking layer (32a)).
	In regard of claim 27, Wang et al. and Park et al. further disclose the display apparatus of claim 26, wherein the base layer includes an adhesive layer disposed 
	In regard of claim 28, Wang et al. and Park et al. further disclose the display apparatus of claim 26, further comprising a heat-dissipating plate extended to the digitizer (See at least Figure 10 of Park et al. having a heat dissipating plate (10)).
	In regard of claim 29, Wang et al. and Park et al. further disclose the display apparatus of claim 28, wherein the heat-dissipating plate is bendable (See at least Figure 2 of Park et al. illustrating a heat dissipating plat (10) and paragraph [0121] discussing flexibility).
	In regard of claim 30, Wang et al. and Park et al. further disclose the display apparatus of claim 28, wherein the heat-dissipating plate includes: a first heat-dissipating plate extended to the digitizer; and a second heat-dissipating plate extended to the first heat-dissipating plate (See at least Figure 11 of Park et al. illustrating first and second heart dissipating plates (410, 420) as discussed in paragraphs [0098-0100]) 
	In regard of claim 31, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein the display panel is flexible (See at least paragraph [0037] of Park et al.).
	In regard of claim 32, Wang et al. and Park et al. further disclose the display apparatus of claim 23, wherein one side of the digitizer facing the second surface is substantially flat (See at least Figure 2 of Park et al. illustrating digitizer faces the second surface is substantially flat).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R 1.111 to consider these references fully when responding to this action.
Examiner’s Note: Examiner has cited particular columns, line numbers, and figures in the references as applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teaching of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. 
U.S. Patent Publication Application 2019/0043928 A1 to Hong et al.
US Patent Publication Application 2019/0033636 A1 to Morinaga et al.
US Patent Publication Application 2018/0366685 A1 to Park et al.
US Patent Publication Application 2017/0075473 A1 to Kwon et al.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692